DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments see pages 9-10 filed on May 20, 2021 have been fully considered but they are not persuasive.
 A.  The Rejection of Claims 1, 2, 4, 6, and 8-11 under 35 USC § 103 Kumar ‘666, in view of Krishnan ‘764, and further in view of White ‘651.

Regarding independent claims 1, 9 and 17 applicant argued that, “ Claim 1 recites the limitations of comparing one or more network addresses included in the first set of routing information with one or more network addresses included in the second set of routing information to determine a number of hops included in the second set of routing information that are also included in the first set of routing information. None of the references cited by the Examiner teaches or suggests these limitations…”(Remarks page 8).
Examiner respectfully disagrees, the combination of Kumar ‘666, Krishnan ‘764 and White ‘651 teaches applicants argued claim limitations. In particular Krishnan ‘764 teaches (see col 1, lines 46-62, col 5 lines 44-60 and Figs. 1-2) identifying route entries (IP address) having the same next hop, which requires comparing of route entries/address within a routing table, reads on applicant argued claim limitation “comparing one or more network addresses included in the first set of routing information with one or more network addresses included in the second set of routing information”.
to determine a number of hops included in the second set of routing information that are also included in the first set of routing information”.
Applicant further argued that “… White ‘651 does not teach or suggest comparing reachable destinations for a first network prefix with reachable destinations for a second network prefix to determine a number of reachable destinations that are included in both the first network prefix and the second network prefix. …” (See remarks page 10)
Examiner respectfully disagrees, First, White ‘651 teaches (see para 24), a method for determining an optimal route. For example, when an apparatus receives a query for a specific destination, the apparatus may examine its local routing table, and determine the shortest prefix route which it may reply. The apparatus can then determine the shortest length prefix by comparing the reachable destinations within progressively shorter prefixes against a coverage percentage, which can be referred to as a minimal coverage value. It is known to one of ordinary skill in that art of network that a hop occurs when a packet is passed from one segment, i.e. reachable destination, to the next segment, i.e. next reachable destination. A next hop is the next reachable destination to which packets should be forwarded along the path to the final destination. A minimal coverage value may be a value reflecting a percentage of reachable destinations, i.e. a number of common hopes, where each reachable destination is denoted by a network address and reads on  “determine a number of hops included in the second set of routing information that are also included in the first set of routing information”. 
Second, Examiner notes that Applicant is incorrectly considering the references individually although the rejections are based on the combinations of Kumar ‘666, Krishnan ‘764 and White ‘651 references. Per MPEP: “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir.1986).” Thus, the combined communication system of Kumar ‘666, Krishnan ‘764 and White ‘651 when considered as a whole teaches Applicant’s argued claim limitation as detailed above. Rejection of 1, 4-6, 9, 11, 13-14, 16-18, and 20 under 35 U.S.C. 103 is therefore maintained.

Regarding dependent claims 4-6,  11, 13-14,16, 18 and 20  the Applicant argues these claims conditionally on that of their parent independent claims. 
Applicant's arguments are unpersuasive and, therefore, the rejections of these claims are hereby maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 Claims 1, 4-6, 9, 11, 13-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 7903666), hereinafter referred to as Kumar ‘666, in view of Krishnan (US 7,936,764), hereinafter referred to as Krishnan ‘764, and further in view White et al. (US 20090141651) hereinafter referred as White ‘651.
Regarding claim 1. Kumar ‘666 discloses A non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to perform the steps of:
storing a first network prefix and a first set of routing information associated with the first network prefix in a routing table (figure 2 and column 3 Table 1; routing table 210 including a prefix, i.e. N1 (10.0.0.0/8), and gateway information (20.1.10.22)); writing the first network prefix from the routing table to a first entry included in a forwarding table (figure 2; forwarding table 240 including the prefix, i.e. N1 (10.0.0.0/8));
storing a second network prefix and a second set of routing information associated with the second network prefix in the routing table (figure 1 and column 3 Table 1; routing table 210 including another prefix, i.e. N5 (10.2.10.0/24) and gateway information (20.1.10.22)), wherein the second network prefix is covered by the first network prefix (it is well known to one having ordinary skill in the art at the time the invention was made that the /24 prefix of N5, i.e. second network prefix, is covered by the /8 prefix of Nl, i.e. first network prefix).
Kumar ‘666 fails to explicitly suggest comparing one or more network addresses included in the first set of routing information with one or more network addresses included in the second set of routing information.
Krishnan ‘764 teaches comparing one or more network addresses included in the first set of routing information with one or more network addresses included in the second set of routing (column 1 lines 46-62; identifying a route entries, i.e. a route entry contains an IP prefix and a corresponding IP network, having the same next hop).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the method of identifying route entries having the same next hop taught by Krishnan ‘764 into the system for compression disclosed by Kumar ‘666. The motivation for such a modification optimizing route table size.
Kumar ‘666, Krishnan ‘764, and/or their combination fails to explicitly suggest determine a number of hops included in the second set of routing information that are also included in the first set of routing information; and in response to determining that the number of hops exceeds a threshold level, preventing the second network prefix set from being stored in the forwarding table.
White ‘651 teaches determine a number of hops included in the second set of routing information that are also included in the first set of routing information (paragraph 0024; comparing a reachable destination denoted by a network address, i.e. first routing information, with a shortest length prefix, i.e. second set of routing information, to determine a shortest route of reachable network addresses, i.e. number of hops); and in response to determining that the number of hops exceeds a threshold level,
preventing the second network prefix set from being stored in the forwarding table by determining that the second network prefix should not be written from the routing table; or removing the second network prefix from the forwarding table (paragraph 0024; if the reachability information, i.e. number of hops, is not within a coverage percentage, removing or withdrawing routing information).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the method for route advertisement taught by White ‘651 into the system for compression disclosed by Kumar ‘666 as modified by the method of identifying route entries having the same next hop suggested by Krishnan ‘764. The motivation for such a modification provides routing environment that optimizes the scalability of a network.
Regarding claim 4. White ‘651 discloses associating the at least one next hop included in the second set of routing information with the first entry included in the forwarding table based on the comparison (paragraphs 0033-0041; confirming shortest route of reachable network address is within coverage and installing the shortest length prefix into a routing table).
Regarding claim 5, Kumar ‘666 discloses further comprising marking the first network prefix as active in the routing table, and, based on the comparison, marking the second network prefix as inactive in the routing table (column 6 table 5; it can be seen that the prefixes are marked as NO and Yes based on compression).
Regarding claim 6, Kumar ‘666 discloses storing a third network prefix and a third set of routing information associated with the third network prefix in the routing table (figure 2 and column 3 Table 1; routing table 210 including a prefix, i.e. N2 (10.1.0.0/16), and gateway information (30.1.10.33)), wherein the third network prefix is covered by a fourth network prefix included in the routing table (figure 2 and column 3 Table 1; routing table 210 including a prefix, i.e. N4 (10.1.20.0/24), and gateway information (20.1.10.33); it is well known to one having ordinary skill in the art at the time the invention was made that the /16 prefix of N2, i.e. third network prefix, is covered by the /24 prefix of N4, i.e. fourth network prefix); and based on comparing the third set of routing information to a fourth set of routing information associated with the fourth network prefix (column 1 lines 51-58; route compression algorithm): writing the third network prefix from the routing table to a second entry in the forwarding table (figure 2; given that N3 and N4 do not have the same gateway, the N2 prefix is installed into the forwarding table); and associating the third set of routing information with the second entry (column 4 lines 42-44; once the route associated with N has been installed, a child node is determined).
Regarding claim 9, Kumar ‘666 discloses A non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to perform the steps of: storing a first network prefix and a first set of routing information associated with the first network prefix in a routing table (figure 2 and column 3 Table 1; routing table 210 including a prefix, i.e. N1 (10.0.0.0/8), and gateway information (20.1.10.22));
writing the first network prefix from the routing table to a first entry included in a forwarding table (figure 2; forwarding table 240 including the prefix, i.e. N1 (10.0.0.0/8));
storing a second network prefix and a second set of routing information associated with the second network prefix in the routing table (figure 1 and column 3 Table 1; routing table 210 including another prefix, i.e. N5 (10.2.10.0/24) and gateway information (20.1.10.22)), wherein the second network prefix is covered by the first network prefix (it is well known to one having ordinary skill in the art at the time the invention was made that the /24 prefix of N5, i.e. second network prefix, is covered by the /8 prefix of Nl, i.e. first network prefix).
Kumar ‘666 fails to explicitly suggest comparing one or more network addresses included in the first set of routing information with one or more network addresses included in the second set of routing information.
Krishnan ‘764 teaches comparing one or more network addresses included in the first set of routing information with one or more network addresses included in the second set of routing information (column 1 lines 46-62; identifying a route entries, i.e. a route entry contains an IP prefix and a corresponding IP network, having the same next hop).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the method of identifying route entries having the same next hop taught by Krishnan ‘764 into the system for compression disclosed by Kumar ‘666. The motivation for such a modification optimizing route table size.
Kumar ‘666, Krishnan ‘764, and/or their combination fails to explicitly suggest determine a percentage of hops included in the second set of routing information that are also included in the first set of routing information; and in response to determining that the percentage of hops exceeds a threshold level, preventing the second network prefix set from being stored in the forwarding table.
White ‘651 teaches determine a percentage of hops included in the second set of routing information that are also included in the first set of routing information (paragraph 0024; comparing a reachable destination denoted by a network address, i.e. first routing information, with a shortest length prefix, i.e. second set of routing information, to determine a shortest route of reachable network addresses, i.e. number of hops); and in response to determining that the percentage of hops exceeds a threshold level, preventing the second network prefix set from being stored in the forwarding table by determining that the second network prefix should not be written from the routing table; or removing the second network prefix from the forwarding table (paragraph 0024; if the reachability information, i.e. number of hops, is not within a coverage percentage, removing or withdrawing routing information).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the method for route advertisement taught by White ‘651 into the system for compression disclosed by Kumar ‘666 as modified by the method of identifying route entries having the same next hop suggested by Krishnan ‘764. The motivation for such a modification provides routing environment that optimizes the scalability of a network.
Regarding claim 11. White ‘651 discloses associating the at least one next hop included with the first entry included in the forwarding table based on determining that the at least one next hop is not included in the first set of routing information (paragraphs 0033-0041; confirming shortest route of reachable network address is within coverage and installing the shortest length prefix into a routing table).
Regarding claim 13, Kumar ‘666 discloses further comprising marking the first network prefix as active in the routing table, and, based on the comparison, marking the second network (column 6 table 5; it can be seen that the prefixes are marked as NO and Yes based on compression).
Regarding claim 14. Kumar ‘666 discloses storing a third network prefix and a third set of routing information associated with the third network prefix in the routing table (figure 2 and column 3 Table 1; routing table 210 including a prefix, i.e. N2 (10.1.0.0/16), and gateway information (30.1.10.33)), wherein the third network prefix is covered by a fourth network prefix included in the routing table (figure 2 and column 3 Table 1; routing table 210 including a prefix, i.e. N4 (10.1.20.0/24), and gateway information (20.1.10.33); it is well known to one having ordinary skill in the art at the time the invention was made that the /16 prefix of N2, i.e. third network prefix, is covered by the /24 prefix of N4, i.e. fourth network prefix); and based on comparing the third set of routing information to a fourth set of routing information associated with the fourth network prefix (column 1 lines 51-58; route compression algorithm): writing the third network prefix from the routing table to a second entry in the forwarding table (figure 2; given that N3 and N4 do not have the same gateway, the N2 prefix is installed into the forwarding table); and associating the third set of routing information with the second entry (column 4 lines 42-44; once the route associated with N has been installed, a child node is determined).
Regarding claim 17. Kumar ‘666 discloses A networking device, comprising: a first memory storing a routing table (figure 2 unit 210; routing table) and a networking application (figure 2 unit 230; compression algorithm); a second memory storing a forwarding table (figure 2 unit 240; forwarding table); and a processor coupled to the first memory and the second memory, wherein, when executed by a processor, the networking application configures (figure 2 and column 3 Table 1; routing table 210 including a prefix, i.e. N1 (10.0.0.0/8), and gateway information (20.1.10.22)); write the first network prefix from the routing table to a first entry included in the forwarding table (figure 2; forwarding table 240 including the prefix, i.e. N2 (10.0.0.0/16));
store a second network prefix and a second set of routing information associated with the second network prefix in the routing table (figure 1 and column 3 Table 1; routing table 210 including another prefix, i.e. N2 (10.2.10.0/24) and gateway information (30.1.10.33)), wherein the second network prefix is covered by the first network prefix (it is well known to one having ordinary skill in the art at the time the invention was made that the /24 prefix of N5, i.e. second network prefix, is covered by the /8 prefix of Nl, i.e. first network prefix); write the second network prefix from the routing table to a second entry included in the forwarding table (figure 2; forwarding table 240 including the prefix, i.e. N2 (10.0.0.0/16)).
Kumar ‘666 fails to explicitly suggest compare one or more network addresses included in the first set of routing information with one or more network addresses included in the second set of routing information.
Krishnan ‘764 teaches compare one or more network addresses included in the first set of routing information with one or more network addresses included in the second set of routing information (column 1 lines 46-62; identifying a route entries, i.e. a route entry contains an IP prefix and a corresponding IP network, having the same next hop).

Kumar ‘666, Krishnan ‘764, and/or their combination fails to explicitly suggest determine a number of hops included in the second set of routing information that are also included in the first set of routing information; and in response to determining that the number of hops does not exceed a threshold level.
White ‘651 teaches determine a number of hops included in the second set of routing information that are also included in the first set of routing information (paragraph 0024; comparing a reachable destination denoted by a network address, i.e. first routing information, with a shortest length prefix, i.e. second set of routing information, to determine a shortest route of reachable network addresses, i.e. number of hops) ; and in response to determining that the number of hops does not exceed a threshold level, writing the second network prefix to a second entry in the forwarding table, and associating the second set of routing information with the second entry (paragraphs 0033-0041; confirming shortest route of reachable network address is within coverage and installing the shortest length prefix into a routing table).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the method for route advertisement taught by White ‘651 into the system for compression disclosed by Kumar ‘666 as modified by the method of identifying 
Regarding claim 18. White ‘651 discloses associate the at least one next hop with the first entry included in the forwarding table based on the comparison (paragraphs 0033-0041; confirming shortest route of reachable network address is within coverage and installing the shortest length prefix into a routing table).
Regarding claim 20. Kumar ‘666 discloses wherein the second memory comprises a content-addressable memory (column 1 lines 36-37; content addressable memory), and the first entry is associated with a node of a radix tree (column 1 lines 52-53; radix tree).
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/AWET HAILE/Primary Examiner, Art Unit 2474